DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3, 4, 8-10, 14, 15, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 October 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 6, 7, 11, 12, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pniewski et al. (US 2018/0009283).
In Re claims 1 and 12, Pniewski et al. disclose an air spring (fig. 1) system for a motor vehicle (Abstract), comprising: an air spring strut (7), comprising: an air spring bellows (22) clamped between an air spring cover (50) and a rolling piston (30); a shock absorber (see 10+), wherein the cover comprises a clamping base (56), a damper bearing receptacle (60), and is produced completely from a polymeric plastic material (par. 0017, 0020).
In Re claims 6, 7, 17, and 18, the air spring cover is formed completely of said plastic material.
In Re claim 11, see fastening means (54) and associated receiving apertures.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 5, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pniewski et al. (US 2018/0009283) as applied to claims 1 and 12 above, and further in view of Harms et al. (US 7,258,330).
In Re claims 2 and 13, Pniewski et al. fail to teach that the plastic material of the air spring cover is fiber reinforced.
Harms et al. teach forming an air spring cover (3) and rolling piston (16) of a fiber reinforced thermoplastic material (col. 2, lines 51-57; claims 5 and 6).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air spring cover of Pniewski et al. to be formed with a fiber reinforced plastic material, as taught by Harms et al., to provide the cover with a high impact resistance, thus increasing the durability and extending the lifespan of the cover.
In Re claims 5 and 16, Pniewski et al. fail to teach a reinforcing metal ring adjacent the clamping base.

    PNG
    media_image1.png
    595
    491
    media_image1.png
    Greyscale

Harms et al. depict the addition of a metal reinforcing ring (see A above) adjacent the inner side of each of the clamping base regions (see 6 and 18) of both the air spring cover (3) and piston (16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air spring cover of Pniewski et al. to have a reinforcing metal ring adjacent the clamping base regions, as taught by Harms et al. simply to support and strengthen the clamping region, thus providing a stronger and more durable assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657